Citation Nr: 1810419	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-17 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) from June 9, 1982, to July 13, 1982, with eight months of prior inactive service with the Alabama Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Appellant's prostate cancer did not begin during, or for several decades after, his separation from active service, and has not been shown by competent medical evidence, or competent and credible lay evidence, to be related to his active duty.


CONCLUSION OF LAW

The criteria for entitlement to service connection for prostate cancer have not been met.  38 U.S.C. § 1131, 5107 (2012); 38 C.F.R. § 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.303) were initially provided in the March 2014 Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

The Appellant claims service connection for prostate cancer.  Specifically, he claims he had a benign testicular cyst noted in service, which led to his prostate cancer.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active duty for training.  See 38 U.S.C. §§ 101(24), 106. Active duty for training (ACDUTRA) is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 38 U.S.C. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  In general, this refers to the two weeks of annual training that each Reservist or National Guardsman must perform each year.  It can also refer to the member's initial period of training.

Active military service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident (CVA) which occurred during such training.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  INACDUTRA includes duty (other than full-time duty) under sections 316, 502, 503, 504, or 505 of title 32 (32 U.S.C. §§ 316, 502, 503, 504, or 505), or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(4).  Presumptive periods for service connection do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty or ACDUTRA, from an injury incurred or aggravated while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during a period of INACDUTRA.  38 U.S.C. §§ 101(24), 106, 1110, 1131 (2012).

The initial determination in any claim for veterans' benefits is whether the claimant is considered a "Veteran" during the period of service upon which the claim is based.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  In contrast to active duty, service on ACDUTRA, without more, will not suffice to give one "Veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010). 

Unless and until Veteran status is established for any period of ACDUTRA or INACDUTRA, the presumptions of soundness and aggravation under 38 U.S.C. §§ 1111, 1153, and the presumptions of service connection accorded certain diseases under the pertinent sections of the statute and regulations do not apply.  See Bowers, 26 Vet. App. at 206-07; Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010) (holding that presumptions of service connection and the presumptions of soundness and aggravation cannot apply to appellants whose claims are based only on a period of active duty for training); Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010) (holding that the presumption of aggravation does not apply to periods of ACDUTRA); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (holding that a presumption of service connection is inapplicable without previously established Veteran status (citing Biggins, 1 Vet. App. at 478)).

For a claimant to be considered a "Veteran" for any period of service other than active duty, it must be shown that he became disabled from a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA, or that he became disabled from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during INACDUTRA.  See 38 U.S.C. § 101 (2, 22, 24) (2012); 38 C.F.R. §§ 3.1(d), 3.6(a, c, d) (2017).

Here, the record reflects that the Appellant participated in the Delayed Entry Program from September 1981 until he began basic training at Fort Knox in June 1982.  His Armed Forces of the United States Report of Transfer or Discharge (DD 214) indicates that he served from June 9, 1982, to July 13, 1982.

After a full review of the record in conjunction with the applicable laws and regulations, the Board finds that the claim must be denied.

The Appellant contends that during his June 1982 physical examination, the examiner told him that he was sterile due to a mass on his right testicle.  In a June 2005 written statement, the Appellant claimed that in 2003, the mass on his right testicle was diagnosed as a benign cyst.  In an August 2010 statement, the Appellant asserted that the mass found on his testicle during basic training was a "benign cancerous cyst" and he believed if it had been treated properly, he would not have prostate cancer.  On his April 2011 notice of disagreement and March 2014 substantive appeal, the Appellant asserted that his doctor informed him that his cyst caused his prostate cancer.  In May 2011, the Appellant was afforded a VA examination for an unrelated disability.  During that examination, he reported that upon separation from active duty, his only medical issues were a heart murmur and a benign cyst of the testes.

The Appellant's service treatment records make no note of a cyst or other testicular abnormality.  His anus and rectum, to include his prostate, were marked as normal on the June 1982 entrance examination.  His service treatment records are negative for any treatment, complaints, or diagnosis of prostate cancer.  Accordingly, evidence of an in-service disease or injury has not been demonstrated.

The record does not reflect that the Appellant was treated for prostate cancer prior to 2010.  Medical records obtained from the Social Security Administration note the Appellant was treated extensively for symptoms eventually diagnosed as multiple sclerosis; however there is no treatment for prostate cancer.  Private medical records reflect that a June 2010 pathology report showed a diagnosis of prostatic adenocarcinoma.  An August 2010 pre-operative report reflects the Appellant was scheduled for Da Vinci prostatectomy bilateral nerve sparing for his diagnosed prostate cancer.  None of the Appellant's post-service medical records note that he had a testicular cyst or concluded that a testicular cyst led to his prostate cancer.  Further, none of his medical records reflect that a physician has ever linked his prostate cancer to his time in the military.

There is no medical or other evidence that the Appellant's prostate cancer was due to a disease or injury incurred or aggravated in the like of duty during his period of ACDUTRA.  Thus, the Board finds that the Veteran's prostate cancer was not incurred in or aggravated by his period of ACDUTRA.

The Appellant's lay statements and testimony have been considered in this decision.  However, as a layperson, the Appellant is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As the preponderance of the evidence weighs against the Appellant's claim for entitlement to service connection for prostate cancer, the claim must be denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for prostate cancer is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


